Exhibit 10(u) EMPLOYMENT AGREEMENT AGREEMENT (the “Agreement”) dated this February 27, 2007 (the “Effective Date”) made by and between Presstek, Inc., a Delaware corporation, its parents, subsidiaries, divisions, or affiliated entities, successors and assigns (the “Employer”), and Jeffrey Cook, (the “Employee”). WHEREAS, both the Employer and the Employee wish for the Employee to be employed as Senior Vice President and Chief Financial Officer of the Employer. This is a full time position. Travel may be necessary for Employee's duties. NOW, THEREFORE, in consideration of the promises hereafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto AGREE as follows: 1.Consideration.In consideration for the Employee's execution of this Agreement, the Employer agrees that the Employee's employment shall continue as set forth in this Agreement, the Employee shall be permitted access to the Employer's confidential information and trade secrets and the Employee shall be eligible to receive post-Term Severance Payments (Section 9) or the Change in Control payment (Section 12) as set forth in this Agreement (subject to his compliance with Sections 10 and 11 of this Agreement). The Employee understands, acknowledges and agrees that the Employee would not receive the consideration specified in this Section 1, except for the Employee's execution of this Agreement and the fulfillment of the promises contained herein. 2.Employment.During the term of this Agreement, the Employee agrees to serve as Senior Vice President, Chief Financial Officer, and as a Corporate Officer. The Employee agrees to devote all of his business time and efforts to the performance of his duties hereunder. The Employee shall at all times report to, and his activities shall at all times be subject to, the direction and control of the Chief Executive Officer, and the Board of Directors. The Employee shall exercise such powers and comply with and perform, faithfully and to the best of his ability, such directions and duties in relation to the business and affairs of the Company as may from time to time be vested in or requested of him, and shall not engage in any other business activity, whether or not for profit, without the written authorization of the Board of Directors. If Employee shall be elected to other offices of the Company or any of its affiliates, he shall serve in such positions without further compensation than provided for in this Agreement. The Employee shall perform his services under this Agreement at such locations as may be required by the Company. 3.Employment Term.“Term,” as used in this Agreement, shall refer to the Term of this Agreement as defined in this Section. The Term of the employment under this agreement shall commence on Feb. 28, 2007, (the “Start Date”) and shall initially end three years thereafter, on the day preceding the third anniversary of the Start Date, unless terminated sooner in accordance with the provisions hereof. The Term of employment under this Agreement shall, on each anniversary of the Start Date thereafter (commencing with the third anniversary of the Start Date), be automatically extended for an additional year unless the Employer or the Employee gives written notice to the other, at least 180 days prior to such anniversary date, that he or it does not concur in such extension. If neither party gives notice of non-concurrence in such extension, the Term will be automatically extended for an additional year, unless terminated sooner in accordance with the provisions hereof. 4.Compensation.The Employer agrees to pay the Employee during the Term of this Agreement an annual base salary equal to TWO HUNDRED AND SEVENTY FIVE THOUSAND U.S. DOLLARS And ZERO CENTS ($275,000) with the salary to be reviewed no less than annually during the Term of this Agreement by the Board of Directors or Compensation Committee of the Employer. In the annual salary review, the Board of Directors may compensate the Employee for increases in the market value of the Employee's duties and responsibilities hereunder and may provide for performance or merit increases.
